Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 11-12, drawn to an image forming method comprising: ejecting the actinic radiation curable inkjet ink heated to 40 to 120°C through an inkjet head, to land the actinic radiation curable inkjet ink ejected, onto a surface of a recording medium or an intermediate transfer member whose surface temperature is 60°C or less; and irradiating the actinic radiation curable inkjet ink landed with actinic radiation, wherein the landing is to land the actinic radiation curable inkjet ink ejected, onto a surface of the intermediate transfer member; and the method comprises, between the landing and the irradiation, transferring the landed actinic radiation curable inkjet ink to a recording medium.
II. 	Claims 2-4 and 6, drawn to an actinic radiation curable inkjet ink, comprising a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax, wherein the aliphatic ester wax is wax having an ester group represented by the following formula (1) cited in claim 3, wherein the aliphatic ketone wax is wax having a ketone group represented by the following formula (2) cited in claim 4, wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt%.
III. 	Claims 5, 7-10, drawn to an actinic radiation curable inkjet ink, comprising a crystalline polyester resin, wherein a content of the crystalline polyester resin based on a total mass of the actinic radiation curable ink is higher than a content of the wax based on the total mass of the actinic radiation curable ink, and in the range of 0.1 to 10.0wt%, wherein the crystalline polyester resin is a styrene acrylic-modified polyester resin, wherein an HSP distance between the crystalline polyester resin and the actinic radiation polymerizable compound is 50 or less.

Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II or that of Invention III. Similarly, the scope of Invention II is clearly not overlapped and variant to that of Invention III.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853